Citation Nr: 0905777	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to head injury.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1969.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a March 2006 rating decision 
in which the RO denied service connection for a psychiatric 
disorder secondary to a head injury and entitlement to TDIU.  
The Veteran timely appealed the RO's March 2006 rating action 
to the Board. 

In July 2008, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  It has 
been returned to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that, at the 
time of the Board's remand, it was unclear whether the 
Veteran was still being represented by a private attorney or 
The American Legion.  In a July 2008 VA Form 21-22, the 
Veteran indicated that he is represented by The American 
Legion; the Board recognizes representation by this Veteran's 
service organization. 


FINDINGS OF FACT

1.  Although the Veteran has alleged that he has a 
psychiatric disorder related to an in-service head injury, 
there is no competent medical evidence that the Veteran has a 
current psychiatric disorder.

2.  The Veteran has no service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder secondary to head injury are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
4.125 (2008).

2.  The claim for entitlement to a TDIU is without legal 
merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA's notice requirements apply to all five elements of a 
service-connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As will be explained below, the Veteran's TDIU claim lacks 
legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this particular 
claim on appeal.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002). Even so, the Board notes that a May 2005 pre-
rating letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his 
service-connection and TDIU claims, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any evidence in 
his possession that was relevant to the claims.  This letter 
met VA's content of notice and timing of notice requirements.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present appeal, although the Veteran was not provided 
the notice required by Dingess/Hartman until after the rating 
decision on appeal, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  With respect to the service-connection claim 
that has been denied, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the Veteran in not notifying him of the evidence 
pertinent to these elements prior to the issuance of the 
initial rating decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claims, and as warranted by law, affording 
VA examination.  In compliance with the Board's remand, 
Social Security Administration (SSA) records, additional 
treatment records and a medical opinion were obtained and the 
claims readjudicated in a November 2008 supplemental 
statement of the case.  There is no evidence that additional 
records have yet to be requested, or that additional 
examination is in order.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

Service connection may be presumed for certain chronic 
diseases, including psychoses, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101(3), 1112, 
1113; 38 C.F.R. 3.307, 3.309(a).

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

With regard to psychiatric disorders, the Board notes that VA 
has adopted the nomenclature set forth in the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125

After a full review of the record, the Board concludes that 
service connection for a psychiatric disorder, to include as 
due to head injury, is not warranted.

Initially, the Board notes that there are no clinical 
findings or diagnoses of a psychiatric disorder during, or 
after, the Veteran's discharge from service until 
hospitalization for rehabilitation following a hemorrhagic 
cerebrovascular accident (CVA) in October 1983.  

Service treatment records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems.  Nor does the 
Veteran so claim.  As the Veteran claims, service treatment 
records reflect that, in October 1969, he was treated for 
numbness in both legs, following being hit on the top of his 
head three nights ago by a tree (he had his steel pot on).  
He reported no numbness immediately after the incident, 
adding that he did not lose consciousness but was just dazed 
and went back to work.  After physical examination, the 
impression was paresthesia of both legs, "[e]tiology ?"  
Later that month, on separation examination, clinical 
findings for the neurologic and psychiatric systems were 
normal and, on the report of medical history portion of that 
examination report, the Veteran checked "no" for complaints 
of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, periods of unconsciousness, or nervous trouble of 
any sort. 

In statements received in August 2005, the Veteran and his 
brother-in-law reported that, on October 7, 1983, while 
driving to and/or sitting in a Punxsutawney funeral home for 
the viewing of his aunt, the Veteran kept getting headaches 
and his left side kept becoming numb and the Veteran kept 
hitting his left side to get it to wake up.  Eventually, the 
Veteran was taken back to a residence, where he later passed 
out and could not be revived.  The brother-in-law indicated 
that an ambulance was called to transport the Veteran to the 
local hospital.  

Post-service private hospital and outpatient treatment 
records reflect that, in October 1983, the Veteran was 
treated for a hemorrhagic CVA.  Contrary to the above lay 
statements, Allegheny General Hospital records show that the 
Veteran went to bed with his wife and fell out of bed after 
having been drinking for a long time.  Later, that morning he 
was noted to be unarousable and he was taken to the 
Punxsutawney emergency room where he was found to have a left 
hemiparesis.  The Veteran was comatose and withdrawing only 
to painful stimuli.  He was then taken to North Hills 
Passavant where he was found to be unresponsive.  Later in 
the evening, he vomited a small amount of brownish fluid and 
had a seizure, followed by another episode of vomiting and 
developed a respiratory arrest.  The Veteran was intubated 
unsuccessfully; emergency tracheostomy was unsuccessful.  He 
was transferred via Life Flight to Allegheny General 
Hospital, where a computed tomography (CT) of the head 
revealed a right intracerebral hematoma.  A right parietal 
craniotomy with evacuation of hematoma was performed by 
E. R. P., M.D., and both pre- and post-operative diagnosis 
was a right intracerebral hematoma, probably spontaneous.  

In February 1984, while hospitalized at the Harmarville 
Rehabilitation Center, Inc., the Veteran was first seen for a 
psychiatric consultation.  This consultation demonstrated no 
evidence of an overt psychosis or a morbid depression.  The 
Veteran showed some depressive features which could hopefully 
respond positively to antidepressant medication.  Norpramin 
was prescribed to be taken twice daily.  During a March 1984 
follow-up consultation, the Veteran reported that he had 
noted no change on the medication.  The psychiatrist 
indicated that the Veteran's depression was primarily 
situationally determined.

In a February 2002 response to the Veteran's question as to 
the possible cause for his seizures, D. M. W., M.D., a 
private neurosurgeon indicated that the Veteran had described 
an episode where he had blacked out toward the end of his 
tour of duty in Vietnam, which was not directly related to a 
separate incident where he was hit in the head by a tree; 
that the Veteran had no spells or seizure-like activity that 
he could recall until 1983 when he began care with the 
Neurosurgery Group, at which time he was found to have a 
post-traumatic intracerebral hematoma from an apparent 
different head injury; and that his seizures became 
pronounced thereafter.  On reviewing the Veteran's records 
and discussing the case with Dr. E. R. P., it was these 
physicians' opinion that certainly it is possible that the 
head injury that the Veteran had while in Vietnam could cause 
seizures; but it was more likely that the episode in 1983 
with the intracerebral bleed was the more direct explanation 
for the seizures.  

In a May 2006 statement with regard to the Veteran's history 
of neurological disease, a private psychiatrist, E. D. R., 
M.D. indicated that the Veteran had reported the he was 
injured during the Vietnam war when a tree fell on top of his 
head; the Veteran described a period of confusion and 
subsequent gait instability, which lasted several days; that, 
in fact, to some extent persisted after the Veteran's 
discharge from service; and that the Veteran subsequently 
suffered a large intracranial hemorrhage in 1983.  This 
psychiatrist added that the result of this combination of 
traumatic brain injuries has been significant functional 
deficits for most of the Veteran's adult life.  Dr. E. D. R. 
opined that it is more likely, rather than less likely, that 
the Veteran's existing disability and symptoms are a result 
of his traumatic brain injury suffered during the Vietnam War 
in 1969.  

In various statements, in particular one dated in September 
2006, the Veteran's family health practitioner, S. L. A., 
M.D. indicated that the Veteran had been a patient of Scherer 
Family Medicine for the past six years; that he had a history 
of neurologic disease, that he had a history of a closed head 
injury when a tree fell on top of his head during the Vietnam 
War; that he suffered a large intracranial hemorrhage in 
1983; and that he had been referred to Dr. E. D. R., a 
psychiatrist, who considered it more, rather than less 
likely, that the Veteran's existing disability and symptoms 
are a result of his traumatic brain injury in 1969, with 
which Dr. S. L. A. concurred.  In a December 2006 letter, Dr. 
S. L. A. reiterated that the Veteran had a history of closed 
head injury during the Vietnam War in 1969; that he suffered 
a large intracranial hemorrhage in 1983; and that it was her 
belief that the Veteran's existing disability and symptoms 
are a result of the traumatic brain injury from 1969 which 
was aggravated by his hemorrhagic CVA in 1983.

On remand, the Veteran was afforded a VA mental disorders 
examination in August 2008.  During the examination, the 
Veteran reported that he served in Germany for ten months 
where he received training for crypto clerk; that he was 
subsequently sent back to the United States to set up a DSO 
office at Fort Riley, Kansas; and that he was then sent to 
Vietnam in 1968, where he claimed that he served two tours 
for a total of two years.  When confronted with the 
information from his DD Form 214, indicating 1 year and 6 
months of foreign overseas duty, that it was only possible 
for him to have served another 10 months in Vietnam after 
serving 10 months in Germany, the examiner indicated that the 
Veteran had deliberately attempted to mislead him.  The 
Veteran reported receiving two Bronze Stars, neither award is 
reflected on his DD Form 214, which he acknowledged.  The 
examiner indicated that Veteran's report about how the tree 
hit his head was generally fabricated and that his report did 
not appear to be substantiated by any medical records and, in 
fact, contradicted one available service progress note 
indicating:

'no history of injury to back or legs.'  
He states that on one occasion, he had 
loss of sensation in both feet while 
lying in bed.  He was hit on top of the 
head 3 nights ago by a tree (he had his 
steel pot on).  No unconsciousness, just 
dazed, and went back to work.  No 
numbness immediately after accident.

The VA examiner noted that the Veteran's reported numbness in 
his legs was in no way related medically at that time to his 
report of striking his head or having his head struck by a 
tree; and that there was no report of combat action of any 
kind involving this particular incident; and that later 
reports did not reflect the presence of traumatic brain 
injury.  The VA examiner added that there was no receipt of a 
Combat Infantry Badge or Valor Awards.  The Veteran reported 
no history of psychiatric or psychological problems; he took 
no psychotropic medications of any kind.  Following a mental 
status examination, the VA examiner indicated that there was 
no evidence of an Axis I diagnosis at that time.  The Veteran 
did not report any specific mood-related or psychological 
problems other than ongoing irritability.  Despite several 
attempts, the Veteran reported no other problems and denied 
any symptoms of depression or anxiety.  However, his 
irritability appeared to be much more strongly related to 
characterological issues and not to any Axis I psychiatric 
diagnosis.  In the absence of a psychiatric diagnosis, the 
question of a relationship of psychiatric diagnosis or 
disability to an event in service could not be made.  The VA  
examiner added that the private doctors' statement were 
irrelevant to the current situation given that there is no 
psychiatric diagnosis found or even suggested in their own 
reports.  This examiner concluded, therefore, that it is not 
likely that a psychiatric disorder had its beginning or onset 
in service as a result of any incident or disease in service 
or within the post-service year, specifically because the 
Veteran is not currently diagnosed or treated for any 
psychiatric disorder.  

The Board acknowledges the private physicians' statements 
noted above but finds more probative the opinion of the 
August 2008 VA examiner-the only medical opinion to address 
the question of whether the Veteran has a diagnosed 
psychiatric disorder/disability.  This examiner indicated 
that he had reviewed the Veteran's claims file and 
interviewed the Veteran about his medical history.  The VA 
examiner specifically pointed out that, in the statements 
written by Drs. E. D. R. and S. L. A., neither physician 
suggested a psychiatric diagnosis of any kind, but rather 
appear to refer to a more global issue of disability and 
impairment such as possible cognitive deficits.  The VA 
examiner also noted that it was unclear how either clinician 
came to the conclusion of a causal nexus to an event 
occurring in 1969 for which there are no medical records 
which substantiate any ongoing dysfunction from the time of 
the event in 1969.  

The Board also points out that the fact that these private 
physicians may treat, or have treated, the Veteran on a 
regular basis-without more-does not add significantly to 
the probative value of their opinions.  The Court has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a Veteran's 
treating physician over the opinion of a VA or other 
physician.  See, e.g., Winsett v. West, 11Vet. App. 420 
(1998), citing Guerrieri v. Brown, 4 Vet. App. 467 (1993).

By contrast, the Board finds more probative the opinion of 
the August 2008 VA examiner.  Clearly, the August 2008 VA 
examiner reached his conclusions only after examination of 
the Veteran, and review of the Veteran's service and post-
service records.  This examiner pointed out several 
inconsistencies between the Veteran's reported history and 
his service personnel and treatment records.  The VA examiner 
also noted that psychological testing in the past appears to 
have indicated some visuospacial deficits, but generally no 
other significant cognitive deficits.  Even the Veteran 
reported no history of psychiatric or psychological problems; 
he took no psychotropic medications of any kind.  Hence, the 
Board finds that the most persuasive medical evidence that 
specifically addresses the question of whether the Veteran 
has a psychiatric disorder militates against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the Veteran 
does not have a psychiatric disorder, the current disability 
for which service connection is sought is not established, 
and thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for a psychiatric disorder must 
be denied because the first essential criterion for a grant 
of service connection-evidence of the claimed disability-
has not been met.  

In addition to the medical evidence, the Board has considered 
the Veteran's statements; however, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is not shown to be other than 
a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for a psychiatric disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the competent, probative evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

III.  TDIU

A TDIU may be assigned when a schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability(ies).  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and when there are two or more service-connected 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  A TDIU rating may also be assigned 
on an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

The Board acknowledges that the Veteran receives SSA 
disability benefits.  He was found disabled since October 
1983 due to residuals of a nonservice-connected acute right 
intracerebral hematoma.  However, inasmuch as the Veteran has 
no service-connected disabilities, there is no legal basis 
for granting a TDIU.  Rather, the governing legal authority 
makes clear that, under these circumstances, a TDIU cannot be 
granted.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.

The pertinent legal authority governing entitlement to a TDIU 
is clear and specific, and the Board is bound by such 
authority.  As, on these facts, in the absence of any 
service-connected disabilities, the claim must be denied.  
Where, as here, the law and not the evidence is dispositive, 
the matter on appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for a psychiatric disorder secondary to 
head injury is denied.

The claim for entitlement to a TDIU is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


